DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 4 recites “at least one of turn or a lane change” instead of “at least one of a turn or a lane change”.  Appropriate correction is required.
Claim Objections
Claim 5 is objected to because it recites “changes” instead of “change”. 
Claim 7 is objected to for reciting “notification behavior notifying start of the travel behavior to the surroundings” instead of “notifying surroundings of the vehicle that the vehicle starts the travel behavior”, and “the the start” instead of “the start”.
Claim 8 is objected to for reciting “the determining… determines” instead of “the determining … comprises determining”.
Claim 9 is objected to for reciting “the performing the travel behavior” instead of “the performing of the travel behavior” and “in response to that it is determined that the … ” instead of “in response to the determination that the…”
Claims 10 and 14 are objected to for reciting “at least one of turn” instead of “at least one or a turn”.
Claim 12 is objected to for reciting “includes an headlight” instead of “includes a headlight”.
Appropriate corrections are required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 14: Blind-spot determination section configured to specify; behavior determination section configured to start.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure ECU 100 allows the blind-spot  determination section 51 and the behavior determination section 52 to start a behavior control process (see FIG. 2).”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recites:
“controlling a behavior” in the preamble, and then recites “a possibility reduction behavior”, “performing a travel behavior”: it is unclear if the behavior referred to in the preamble refers to the possibility reduction behavior or the travel behavior;
“in response to the jump out possibility is confirmed”: it is unclear when the jump out possibility is confirmed, how this condition is satisfied, or if the applicant is referring to the estimation of the jump-out possibility step to be the same as “confirmation” of the jump-out possibility step;
“travel behavior compliant with the travel route”: it is unclear what the term “compliant” refers to in this limitation, or how it differentiates the travel behavior. For example, does it mean the travel behavior is compliant with traffic rules, or compliant with the direction of travel, etc… 
Claims 2-13 depend from claim 1, include all of its limitations, and do not cure its deficiency, rendering them rejected under the same rationale.
Claims 2, 4, and 5 recite, “a level of the jump-out possibility”. It is unclear what the “level” of the jump-out possibility is, and how it is different from the jump-out possibility itself. For example, is the level of the jump out possibility an actual numerical value or an ordinal value? These render the claim’s scope indefinite. Claim 3 depends from claim 2, include all of its limitations, and does not cure its deficiency, so it is rejected under the same rationale.
Claim 4 recites, “a supposed moving speed assumed for the moving object”. It is unclear what a “supposed” and “assumed” moving speed for the moving object is? Is it referring to predetermined moving speed, or an estimated/predicted moving speed? This renders the metes and bounds of the claim indefinite. 
Claim 5 recites “contents of the possibility reduction behavior”. It is unclear if the “contents” of the behavior refer to the “Steps” or “functions” that the behavior performs, or if it refers to the conditions that render the performance of this behavior, rendering the claim scope indefinite. 
Claims 8 and 13 recite, “a high state”, and claim 9 recites “low state”. The terms “high” and “low” in these claims are relative terms which render the claims indefinite. The terms “high state” and “low state”  are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what entity is the “state” of the jump-out 
Furthermore, the term “state” is indefinite in this limitation (similar to the rationale of the term “level” in claims 2, 4, and 5. That is, it is unclear what the “state” of the jump-out possibility is, and how it is different from the jump-out possibility itself. For example, is the state of the jump out possibility an actual numerical value or an ordinal value? These render the claim’s scope indefinite.
Claims 8 and 13 also recite, “the determining the jump-out possibility determines that the jump-out possibility is in a high state in response to that the moving object assumed to be 15present in the blind-spot region is caused to decelerate when the vehicle performs the travel behavior; and in response to that the jump-out possibility is determined to be in the high state, performing of the non-telecommunications notification behavior is avoided”. This limitation is indefinite because:
(a) “the determining the jump-out possibility determines that the jump-out possibility is in a high state in response to that the moving object assumed to be 15present in the blind-spot region is caused to decelerate when the vehicle performs the travel behavior”: from the steps recited in the independent claim, and Fig. 2 of the drawings it was assumed that the performance of the travel behavior is the result of the determination of the jump-out possibility (i.e. determine jump-out possibility [Wingdings font/0xE0] possibility reduction [Wingdings font/0xE0] perform travel behavior). However, this limitation is providing an intuition that the travel behavior is performed, then the moving object is caused to decelerate, then the determination of the possibility (whether high state or not) is performed (i.e.: travel behavior [Wingdings font/0xE0] deceleration of moving object [Wingdings font/0xE0] high state possibility. Thus, it is unclear what the applicant is trying to convey with this limitation; 
(b) “in response to that the jump-out possibility is determined to be in the high state, performing of the non-telecommunications notification behavior is avoided”: This limitation is considered indefinite because it defines the step/function in terms of what it does not do in response to 
Claim 9 recites, “the determining the jump-out possibility determines that the jump-out possibility is in a low state in response to that the travel behavior is feasible without causing deceleration on the moving object”, and then “performing the travel behavior starts the travel behavior in response to that it is determined that the jump-out possibility is in the low state This limitation is unclear”. These limitations are considered indefinite because they appear contradicting. In the first limitation, the travel behavior is feasible, then the possibility is considered in a low state. However, in the second limitation, the possibility is in low state, then the travel behavior is performed. Therefore, it is unclear which step causes the other, or if it is an ongoing cycle/chain of cause/effect events that render each other’s performance. 
Claim 11 recites, “determines a possibility”. It is unclear if the possibility recited herein is the same as the jump-out possibility or a different one, rendering the claim scope indefinite.
Claim 14 recites, “the travel behavior”. There is insufficient antecedent basis for this term in the claim, rendering the claim’s scope indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

Claims 1, 5, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAMATA (JP2011194979A, the examiner has provided an English translation and is being relied upon).
Regarding claims 1 and 14, KAMATA discloses a behavior control method for controlling a behavior of a vehicle, the behavior control method being performed by at least one processor [0041], the behavior control method comprising: 
specifying a blind-spot region as blind-spot of an environment recognition portion along a travel route for the vehicle, the environment recognition portion being mounted on the vehicle and recognizing a travel environment ([0017]: environment recognition means; [0021]; [0025]; [0033]; Blind spot detection unit 41; [0039]); 
determining a jump-out possibility of a moving object to the travel route from the blind-spot region ([0041]; [0042]); 
performing a possibility reduction behavior to lower the jump-out possibility, in response to that the jump-out possibility is confirmed ([0043]: “there are three blind spots B3, B4, and B5, and the curve mirror M is installed only in the blind spot B4. Since the curved mirror M is installed in this manner, a moving object such as a pedestrian often appears on the road R from the blind spot B4, and the driver of the vehicle traveling on the road R can improve the safety. This is for confirming the condition of the blind spot B4. On the other hand, since no curved mirror is installed for the blind spots B3 and B5, it is considered that a moving object hardly appears on the road R from the blind spots B3 and B5. In such a case, deceleration is performed by increasing the pop-out probability with respect to the blind spot B4, and deceleration is not performed for the blind spots B3 and B5 by decreasing the pop-out probability”: decreasing the pop-out probability [Wingdings font/0xE0] deceleration is not performed
performing a travel behavior compliant with the travel route after starting the possibility reduction behavior ([0015]: Speed control; [0017]; [0043]: decreasing the pop-out probability [Wingdings font/0xE0] deceleration is not performed; [0075]-[0076]; [0081]).
Regarding claim 5, KAMATA discloses contents of the possibility reduction behavior changes depending on a level of the jump-out possibility ([0043]-[0045]).
Regarding claim 9, KAMATA discloses the determining the jump-out possibility determines that the jump-out possibility is in a low state in response to that the travel behavior is feasible without causing deceleration on the moving object assumed to be present in the blind-spot region; and the performing the travel behavior starts the travel behavior in response to that it is determined that the jump-out possibility is in the low state ([0044]: “larger than a threshold “- [Broadest reasonable interpretation of “LOW STATE” as an arbitrary evaluation/assessment of the possibility/probability], the moving object is not decelerated, i.e. the speed of the moving object does not change whereas the host vehicle is decelerated in response to this comparison).
Regarding claim 10, KAMATA discloses the travel route includes at least one of turn or a lane change (Figure 9: See T-shaped intersection).
Regarding claim 11, KAMATA discloses the determining the jump-out possibility determines a possibility that the moving object from the blind-spot region intrudes the travel route from the blind-spot region (Fig. 9; [0041]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KAMATA in view of SAKAI (US20200406747A1). 
Regarding claim 2, KAMATA does not explicitly state the determining the jump-out possibility increases a level of the jump- out possibility as an area of the blind-spot region enlarges.
On the other hand, SAKAI teaches the determining the jump-out possibility increases a level of the jump- out possibility as an area of the blind-spot region enlarges ([0047]: “the attention call level X of the alert image MC is set to a higher value as the blind spot area AB increases”; [0049]: “the attention call level X increases as the possibility of a moving obstacle MO jumping out of the blind spot area AB increases”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the KAMATA reference and include features from the SAKAI reference, to increase the jump-out possibility as the area of the blind spot region increases. Doing so would provide a better estimation of the risk that is rendered by the enlarged blind-spot area, for better control actions to take place.
Regarding claim 3, KAMATA does not explicitly state the possibility reduction behavior includes transfer of the vehicle toward a position where the area of the blind-spot region decreases.
On the other hand, SAKAI teaches the possibility reduction behavior includes transfer of the vehicle toward a position where the area of the blind-spot region decreases (Fig. 7 and 8; [0043]; [0044]: “the position of the target point PB changes when the eyepoint of the vehicle 100 (the driver or the front camera 1 ) moves to more on the right side than a side of the parked vehicle B. Note that, though not shown, the reference angle decreases as the vehicle 100 approaches each target point PB shown in FIGS. 7 and 8, and their blind spot areas AB also decrease”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the KAMATA reference and include features from the SAKAI reference, to transfer of the vehicle toward a position where the area of the blind-spot region decreases. Doing so would reduce the risk that is rendered by the objects in the blind-spot area, for better control actions to take place.
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over KAMATA in view of KUBOTA (JP-2016053755-A; examiner relied on English translation attached herein). 
Regarding claim 4, KAMATA does not explicitly state the determining the jump-out possibility increases a level of the jump- out possibility as a supposed moving speed assumed for the moving object increases.
On the other hand, KUBOTA teaches the determining the jump-out possibility increases a level of the jump- out possibility as a supposed moving speed assumed for the moving object increases (Page 2, Lines 93-97: “Since motorcycles and bicycles have agility, they can be recognized as objects of higher risk than pedestrians. In addition, pedestrians are less agile than motorcycles and bicycles, and when judging and setting the danger of jumping out, the danger of jumping out can be set lower than in motorcycles and bicycles”- having agility comprises “the ability to move faster and easier”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the KAMATA reference and include features from the KUBOTA reference, to increase the level of the jump- out possibility as the moving speed of the moving object increases. Doing so would reduce the risk that is rendered by the objects in the blind-spot area, for better control actions to take place.
Claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KAMATA in view of SUZUKI (US20170084174A1).
Regarding claim 6, KAMATA discloses the possibility reduction behavior includes a notification behavior that the vehicle starts the travel behavior ([0075]: “when deceleration is required with respect to the blind spot, intervention control (deceleration control), alerting by display or voice, warning, or the like is performed”).
However, KAMATA does not explicitly state the possibility reduction behavior includes a notification behavior notifying surroundings of the vehicle that the vehicle starts the travel behavior.
On the other hand, SUZUKI teaches the possibility reduction behavior includes a notification behavior notifying surroundings of the vehicle that the vehicle starts the travel behavior ([0029]; [0035]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the KAMATA reference and include features from the SUZUKI reference, to include a notification behavior notifying surroundings of the vehicle that the vehicle starts the travel behavior. Doing so would alert the surrounding vehicles that the subject vehicle is decelerating or changing its behavior. 
Regarding claim 7, KAMATA does not explicitly state the notification behavior includes a telecommunications notification behavior notifying start of the travel behavior to the surroundings through wireless communication; and a non-telecommunications notification behavior notifying the start of the travel behavior through at least one method different from the wireless communication.
On the other hand, SUZUKI teaches the notification behavior includes a telecommunications notification behavior notifying start of the travel behavior to the surroundings through wireless communication ([0029]); and a non-telecommunications notification behavior notifying the start of the travel behavior through at least one method different from the wireless communication ([0035]).

Regarding claim 12, KAMATA does not explicitly state the non-telecommunications notification behavior includes an headlight operation in which a low beam and a high beam are repeatedly alternated once or more, or in which the high beam is turned on once or more.
On the other hand, SUZUKI teaches the non-telecommunications notification behavior includes an headlight operation in which a low beam and a high beam are repeatedly alternated once or more, or in which the high beam is turned on once or more ([0035]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of the KAMATA reference and include features from the SUZUKI reference, to include a notification behavior notifying surroundings of the vehicle that the vehicle starts the travel behavior using a wireless and a non-wireless communication. Doing so would alert the surrounding vehicles that the subject vehicle is decelerating or changing its behavior. 
Allowable Subject Matter
Claims 8 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669